DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.
 
Claim Status and Formal Matters
	This action is in response to papers filed 6/2/2022.
Claims 1, 8,-9, 11-14, 17-21, 23-24 are pending
Claim 1 has been amended.
Claim 1 is being examined.
Applicant’s election of group I, GBP6, TMCC1, PRDM1, ARG1, CREB5 and VPREB3, and HIV in the reply filed on 2/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-9, 11-14, 17-21, 23-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/12/2021.
The independent claim 1 has been amended to no longer require a 6 gene signature consisting of, but now recites, “comprising detecting increased RNA levels…..” Thus in view of the amendment the claim allows for examination of additional genes or RNA levels.
The priority objection has been withdrawn in view of the amendment.  
Priority
	The instant application was filed 02/20/2019 is a national stage entry of PCT/EP2017/071196 having an international filing date: 08/23/2017
claims foreign priority to GB1614394.3, filed 08/23/2016.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 1 is  objected to because of the following informalities:  
Claim 1 is objected to as it has been amended to recite “increased RNA levels of PR/SET domain 1 (PRDM1), quanylate binding protein family member 6 (GBP6) and cAMP responsive element binding protein 5 (CREB5) and decreased RNA levels of V-set pre-B cell surrogate light chain 3 (VPREB3), arginase 1 (ARG1) and transmembrane and coiled-coil domain family 1 (TMCC1) in a blood sample from the human subject relative to the expression of the same RNA in a blood sample from a human subject without TB.”   The recitation of “the same RNA in a blood sample from a human subject without TB” is not concise, as it appears to require the literal same RNA, however the intent of the claim appears to be comparing the RNA levels between the TB sample and a sample from a subject without TB
  Appropriate correction is required.
Response to Arguments
The previous objections have been withdrawn in view of the amendment.  However the amendment has introduced new issues.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaforou (PLos Medicine (2013, volume 10, e1001538 ) and Zumla (Nature Reviews Drug discovery (2013, volume 12, pages 388-404).
The independent claim 1 has been amended to no longer require a 6 gene signature consisting of, but now recites, “comprising detecting increased RNA levels…..” Thus in view of the amendment the claim allows for examination of additional genes or RNA levels.
Kaforou teaches, “There is an urgent need for improved tests to diagnose active tuberculosis (TB), particularly in countries of sub-Saharan Africa most affected by the TB/HIV pandemic. The diagnosis of TB was problematic even before the emergence of HIV, as symptoms and radiological features of TB overlap those of many other infectious and non-infectious conditions. However in countries of subSaharan Africa, where HIV prevalence amongst individuals presenting with symptoms consistent with TB is over 50% [1], the diagnostic difficulty is increased, as TB must be distinguished from a wide range of opportunistic infections and HIV-associated malignancies that present clinically with similar symptoms and signs.” (page 2, 1st column, top ).  
Kaforou teaches increased expression of PRDM1, GBP6, CREB5 and decreased expression of VPREB3, ARG1 andTMCC1 relative to subjects without TB.(Supp table 2 ).
Kaforou teaches, “From a clinical perspective a simple transcriptome-based test that reliably diagnoses or excludes TB in the majority of patients undergoing investigation for suspected TB, using a single blood sample, would be of great value, allowing scarce hospital resources to be focused on the small proportion of patients where the result was indeterminate. The challenge for the academic research community and for industry is to develop innovative methods to translate multi-transcript signatures into simple, cheap tests for TB,”
While Kaforou suggests detecting TB, Kaforou does not specifically teach
agents for treatment. 
However, Zumla teaches in table 1 drugs that have been known to treat TB.
Zumla teaches in table 2 drugs in clinical trials at the time of publication. Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to treat subjects with TB with one of the drugs taught by Zumla. The artisan would be motivated to treat the subject to prolong life and minimize suffering. The artisan would have a reasonable expectation of success as the artisan is merely using known methods to detect and treat TB.
Response to Arguments
	This is a new grounds of rejection necessitated by amendment.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634